Title: From John Adams to Louisa Catherine Johnson Adams, 20 February 1820
From: Adams, John
To: Adams, Louisa Catherine Johnson



my dear Daughter.
Montezillo February 20th. 1820

yours to the 6th. is received, Our Sons of Harvard took leave of us this Morning for Cambridge in good health and Spirits—they arrived here the 16th. somewhat fatigued but very well—Their Uncle is gone to Boston with them to fit them out for Cambridge—
I have this Morning learnt the death of my Patriarchal friend William Ellery in his 94th. year—which is a greater age than human Nature can well bear, his picture is fresh in my imagination as I saw him 70 years ago, in Mr Trowbridges Pew in Cambridge Church—His Death leaves no signers of Independence above ground—But Jefferson Carrol and Flloyd—he was a Wit, a Humorist a droll a doggerel Poet, and what is worth a Million of such Characters, an honest and sensible Man—
your journal continues to be very entertaining and interesting to me—but I am afraid Mr A. is wrather too profuse in replenishing his Decanters—you must have great care not to Make the grave Legislatures unsteady—pray tell me who ever suggested that Mr Randolph had written to me to request recommendations of Instructions for his friends—it was the most improbable supposition in the World—and is utterly groundless—I want very much to know what he has said about me in the present Cession of Congress my Vanity is very much flattered by his Compliments to me—I should be loth to loose a single flower of his Rhetoric on my Subject—I take great pleasure in reading them—I do not find that he has done you the honour to dine with you—or to dance at your Ball, or appear at your Evenings—I am afraid you are not acquainted with him—
In this part of the World, nothing occours, but Morning, Noon, and Night—New Moons and full Moons, Spring Summer and Winter—
Mr and Mrs Boylston have been here this week expressing a thousand friendships for your family—and fretting about Harvard College—whose conduct does not flatter his Vanity, nor command his approbation—
Our friends in Boston are all well—particularly Mr Shaw who has been perfectly well ever since he changed his lodgings—which Mr Adams will be very glad to hear, I know—to whom I pray you to present my love—and my advice is, not to be too anxious about this Phantom of a World—nor too laborious in his Office—We expect soon to hear of a Congressional Caucus to nominate Monroe and Tompkins as in duty bound—
I depend upon a Visit from you this Summer—so have a care not to disappoint me—unless I should disappoint you—
I am your affectionate Father—
John Adams